 



Exhibit 10.29B





 

AMENDMENT TO LOAN AGREEMENT

 

THIS AMENDMENT TO LOAN AGREEMENT (this "Amendment") is made and entered into as
of the 5th day of August, 2012, by and among HS Real Company, LLC,
successor-in-interest to Medtrx Healthcare Solutions, LLC ("Lender"), First
Choice Medical Group of Brevard, LLC, a Delaware limited liability company
(`Borrower"), Christian C. Romandetti ("Romandetti"), First Choice Healthcare
Solutions, Inc. ("FCHS"), and FCID Medical, Inc. ("FCID", and together will
Romandetti and FCHS, jointly and severally, each a "Guarantor", and
collectively, the "Guarantors").

 

WITNESSETH:

 

WHEREAS, Borrower and Lender are parties to that certain Loan Agreement (the
"Loan Agreement"), dated on or about May 17, 2012, pursuant to which Lender made
available to Borrower a loan in the amount of ONE HUNDRED THOUSAND DOLLARS
($100,000.00) (the "Loan") for the purpose of financing the general corporate
purposes of the Borrower.

 

WHEREAS, Borrower delivered a Note (the "Note"), made payable to Lender, in the
principal amount of One Hundred Thousand Dollars ($100,000.00).

 

WHEREAS, the Guarantors each agreed to guaranty the Borrower's obligations under
the Loan Agreement.

 

WHEREAS, the parties have agreed to make certain changes to the Loan Agreement,
the Note and the guaranty agreements provided by the Guarantors.

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
given to them in the Loan Agreement.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
Borrower and Lender do hereby agree as follows:

 

Section 1.          Amendments to Loan Agreement.

 

(a)          The Loan shall be increased from One Hundred Thousand Dollars
($100,000.00) to Two Hundred Fifty Thousand Dollars ($250,000.00).

 

Section 2.          Amendments to Note.

 

(a)          The Note shall be increased from One Hundred Thousand Dollars
($100,000.00) to Two Hundred Fifty Thousand Dollars ($250,000.00).

 

(b)          The second paragraph of the Note shall be amended to add the
following:

 

 

 

Payments of interest shall be due and payable in monthly installments commencing
on the fifth day of the month beginning September 5, 2012, and continuing on the
first day of each month thereafter until the Maturity Date.

 

(c)          The third paragraph of the Note shall be deleted in its entirety
and replaced with the following:

 

On December 31, 2012 (herein referred to as the "Maturity Date"), all
outstanding principal, accrued and unpaid interest, and any and all other sums
due hereunder shall be paid by Borrower to Lender.

 

Section 3. Advance; Interest Payment. Upon execution of this Amendment, Lender
shall make available to Borrower the additional One Hundred Fifty Thousand
Dollars ($150,000.00) of the Loan. On September 5, 2012, Borrower shall pay to
Lender any accrued interest on the Loan.

 

Section 4. Acknowledgement by Guarantors. The Guarantors each hereby acknowledge
that the Loan has been increased and further acknowledge that they jointly and
severally guaranty Borrower's obligations under the Loan Agreement as amended by
this Amendment. Each Guarantor hereby agrees that it will take no action to
encumber any of Borrower's accounts receivable until the Loan has been repaid in
full in accordance with the terms of the Loan Agreement, this Amendment and the
Note.

 

Section 5. Representations and Warranties. Borrower makes all representations
and warranties set forth in the Loan Agreement as of the date hereof and
confirms that they are true and correct in all material respects and there shall
be no Event of Default outstanding.

 

Section 6.          Miscellaneous.

 

(a)          Amendments. Neither this Amendment nor any provision hereof may be
changed, waived, discharged, or terminated orally, but only by instrument in
writing signed by all of the parties to this Amendment.

 

(b)          Counterparts, PDFs. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instruments. Delivery of an executed
signature page by facsimile or PDF shall be as effective as delivery of a
manually executed counterpart hereof

 

[Signatures on Following Page]

 



 

 

 

IN WITNESS WHEREOF, Borrower, Lender and each of the Guarantors have hereunto
caused these presents to be executed on the date first above written.

 

LENDER   BORROWER HS Real Company, LLC   First Choice Medical Group of Brevard,
LLC       /s/ Colin Halpern   /s/ Christian C. Romandetti By: Colin Halpern  
By: Christian C. Romandetti       Notice Address:   Notice Address: 1 Kalisa
Way, Suite 201   709 S. Harbor City Blvd., Suite 250 Paramus, New Jersey 07652  
Melbourne, Florida 32901       FCID   FCHS FCID Medical, LLC   First Choice
Healthcare Solutions, Inc.       /s/ Christian C. Romandetti   /s/ Christian C.
Romandetti By: Christian C. Romandetti   By: Christian C. Romandetti      
Notice Address:   Notice Address: 709 S. Harbor City Blvd., Suite 250   709 S.
Harbor City Blvd., Suite 250 Melbourne, Florida 32901   Melbourne, Florida 32901
      ROMANDETTI     Christian C. Romandetti           /s/ Christian C.
Romandetti     By: Christian C. Romandetti           Notice Address:     709 S.
Harbor City Blvd., Suite 250     Melbourne, Florida 32901    

 



 

